DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 06/01/2022, have been fully considered but they are not entirely persuasive. 

Applicant argues that support for the limitation “remove an area of overlap between the displayed top view image and the captured top view image caused by the steering angle” in claim 1 is found in Figures 7-8, [0007] and [0087]-[0091] of the instant Application.  Examiner respectfully disagrees.
Figures 7-8 teach shading and synthesizing images.  [0007] teaches connecting images based on a steering angle. [0087]-[0091] teaches shading and connecting three images.  These portions do not teach area removal between the displayed top view image and the captured top view image caused by the steering angle.

Applicant argues that Ha fails to disclose “remove an area of overlap between the displayed top view image and the captured top view image caused by the steering angle.”  In support, Applicant states that “Ha merely discloses synthesizing images photographed in all directions.”  Examiner respectfully disagrees.
Ha teaches a scroll GUI for displaying short-distance images that were previously photographed along with a current around view image, as well as past around view images that are combined with a current around view image for display on the first display area 181 (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0262]).  Boundary portions in multiple areas between the images are synthesized and blended (Ha: [0147]).  The images, and corresponding combination, synthesis and blending, are based on the steering direction angle (Ha: [0117]; [0321]; [0330]; [0331]).  Furthermore, as shown in Figures 14-15 and 19A-B, current and past images are combined such that there is no overlap shown.  Thus Ha discloses “remove an area of overlap between the displayed top view image and the captured top view image caused by the steering angle.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements:
“remove an area of overlap between the displayed top view image and the captured top view image caused by the steering angle” in claim 1; and
“removing an area of overlap between the generated top view image and the captured top view image caused by the steering angle” in claim 10.
The dependent claims inherit this deficiency by virtue of their dependency.
Applicant argues that support for the limitation “remove an area of overlap between the displayed top view image and the captured top view image caused by the steering angle” in claim 1 is found in Figures 7-8, [0007] and [0087]-[0091] of the instant Application.  Examiner respectfully disagrees.
Figures 7-8 teach shading and synthesizing images.  [0007] teaches connecting images based on a steering angle. [0087]-[0091] teaches shading and connecting three images.  These portions do not teach area removal between the displayed top view image and the captured top view image caused by the steering angle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2017/0355307).

Regarding claim 1, Ha discloses:
An apparatus for providing a top view image of a parking space, the apparatus comprising: 
a steering angle sensor configured to measure a steering angle of a vehicle (Ha: [0117]; steering sensor acquires rotation of the steering wheel; [0321]; steering input unit 721A include a steering wheel rotation; [0330]; steering sensor based on rotation of the steering wheel; [0331]; sensing unit 760 acquires steering wheel rotation angle); 
a display configured to display the top view image of the parking space depending on travel of the vehicle (Ha: [0198]; display unit 180; [0147]-[0148]; processor 170 synthesizes images photographed in all directions, providing an around view image obtained by viewing the vehicle from its top; short-distance area SA is an area displayed as an around view image; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0260]; current around view image displayed on the second display area 182; [0117]; [0321]; [0330]; [0331]); 
a processor (Ha: Fig 2; processor 170; [0031]; [0088]); and 
a non-transitory storage medium containing program instructions that, when executed by the processor, causes the apparatus (Ha: Fig 2; processor 170; [0031]; [0088]; [0247]; processor 170 stores photographed information on a short-distance environment around the vehicle) to: 
capture the top view image (Ha: [0247]; processor 170 stores photographed information on a short-distance environment around the vehicle; [0258]; [0260]-[0262]; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0262]; scroll GUI for displaying short-distance images that were previously photographed; past around view image for combination and display on the first display area 181); and 
generate a panorama top view image by connecting the displayed top view image and the captured top view image based on the measured steering angle (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0262]; scroll GUI for displaying short-distance images that were previously photographed along with current around view image; past around view images combined with current around view image for display on the first display area 181; [0117]; [0321]; [0330]; [0331]),
wherein the program instructions when executed are configured to remove an area of overlap between the displayed top view image and the captured top view image caused by the steering angle (Ha teaches a scroll GUI for displaying short-distance images that were previously photographed along with a current around view image, as well as past around view images that are combined with a current around view image for display on the first display area 181 (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0262]).  Boundary portions in multiple areas between the images are synthesized and blended (Ha: [0147]).  The images, and corresponding combination, synthesis and blending, are based on the steering direction angle (Ha: [0117]; [0321]; [0330]; [0331]).  Furthermore, as shown in Figures 14-15 and 19A-B, current and past images are combined such that there is no overlap shown.).  

Regarding claim 2, Ha discloses:
The apparatus of claim 1, wherein the program instructions when executed are configured to apply shading to the captured top view image of the panorama top view image (Ha: Fig 14-15,18; 19A-B; target designating image 21; [0264]-[0266]).

Regarding claim 3, Ha discloses:
The apparatus of claim 2, wherein the program instructions when executed are configured to: 
divide the captured top view image into a plurality of areas (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0264]; scroll GUI for displaying short-distance images that were previously photographed along with current around view image); and 
shade the plurality of areas differently (Ha: Fig 14-15,19A-B; target designating image 21; [0264]-[0266]).

Regarding claim 4, Ha discloses:
The apparatus of claim 1, wherein the program instructions when executed are configured to control the display to display the generated panorama top view image (Ha: Fig 14-15,19A-B; [0024]; [0222]; [0225]-[0227]; [0258]-[0262]; scroll GUI displaying short-distance images that were previously photographed along with current around view image; past around view images combined with current around view image displayed on the first display area 181).

Regarding claim 5, Ha discloses:
The apparatus of claim 4, wherein the apparatus further comprises: 
a motion detection sensor configured to detect a movement around an empty parking place (Ha: [0182]-[0183]; object tracking unit 440 calculates movements or motion vectors of the verified objects such as other vehicles; [0101]; [0107]; [0236]-[0246]; [0254]; [0257]; [0270]-[0271]; [0291]-[0292]).

Regarding claim 6, Ha discloses:
The apparatus of claim 5, wherein the program instructions when executed are configured to control the display to additionally display a warning icon at a position on the panorama top view image that corresponds to the empty parking place around which the movement is detected by the motion detection sensor (Ha: [0182]-[0183]; object tracking unit 440 calculates movements or motion vectors of the verified objects such as other vehicles; [0101]; [0107]; [0236]-[0246]; [0254]; [0257]; [0270]-[0271]; [0291]-[0292]; Fig 17-18, 21, 26-27).

Regarding claim 7, Ha discloses:
The apparatus of claim 1, wherein the program instructions when executed are configured to store the captured top view image in storage (Ha: [0247]; processor 170 stores photographed information on a short-distance environment around the vehicle; [0258]; [0260]-[0262]; Fig 14-15,19A-B; [0222]; [0225]-[0227]; [0259]-[0262]; scroll GUI for displaying short-distance images that were previously photographed; past around view image for combination and display on the first display area 181).

Regarding claims 10-14, Ha discloses the method limitations of these claims as discussed above with respect to claims 1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2017/0355307) in view of Suzuki et al. (US 2020/0226926).

Regarding claims 8-9, 
Ha teaches:
The apparatus of claim 7, 

Ha fails to teach
wherein the program instructions when executed are configured to delete the stored top view image when a lifetime of the stored top view image exceeds a predetermined amount of time;
wherein the program instructions when executed are to delete the stored top view image when the vehicle travels a predetermined distance.

Suzuki teaches:
wherein the program instructions when executed are configured to delete the stored top view image when a lifetime of the stored top view image exceeds a predetermined amount of time;
wherein program instructions when executed are to delete the stored top view image when the vehicle travels a predetermined distance.
(Suzuki: Fig 2-3; [0037]; deleting images 24 and 25 when the vehicle travels, which includes passage of distance and time).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Suzuki with Ha.  Deleting old images would benefit the Ha device by reducing image data no longer needed and freeing up system space.  Additionally, this is the application of a known technique, deleting old images, to a known device ready for improvement, the Ha device, to yield predictable results.

Regarding claims 15-16, Ha in view of Suzuki teaches the method limitations of these claims as discussed above with respect to claims 7-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488